Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Takekawa (US 2002/0081485).  Takekawa does not disclose nor suggest “1.01 < X/Y < 1.20 is satisfied, where X is a calculated thickness of the lithium metal which is calculated from:
X = design capacity per unit area of the positive electrode / (theoretical capacity of the lithium metal x density of the lithium metal), and
Y is a virtual thickness of the space when the space is assumed to be formed only between the negative electrode and the separator” as recited in claim 1.

The instant Specification defines Y as the following:
[0023] Fig. 3 is a transverse section image of the positive electrode 11 of a fully discharged lithium metal secondary battery obtained by X-ray CT measurement. As the positive electrode 11, the negative electrode, the separator, and the nonaqueous electrolyte of Second Embodiment, the positive electrode 1, the negative electrode 2, the separator 3, and the nonaqueous electrolyte of First Embodiment described above can be used. In the image shown in Fig. 3, the start point of the inner circumference of the wound positive electrode 11 is denoted as point A, the end point of the outer circumference of the positive electrode 11 is denoted as point B, the point where the distance from the point A is the maximum in the first round on the inner circumferential side of the positive electrode 11 is denoted as point C, and the middle point between the point A and the point C is denoted as point D. The distance between the point A and the point C is denoted as I, and the distance between the point B and the point D is denoted as L. In the transverse section, the area Sd of the electrode group when fully discharged is defined by the expression: Sd =  x L x L -  x((l x 0.5) x (I x 0.5).
[0024] In the transverse section, when the length of the positive electrode is denoted as Lp, the thickness of the positive electrode is denoted as dp, the thickness of the negative electrode at the fully discharged state is denoted as dn, and the thickness of the separator is denoted as ds, the total area sd of the transverse sections of the positive electrode, the negative electrode, and the separator when fully discharged is defined by the expression: sd = Lp x (dp + dn + 2ds). When the negative electrode does not substantially contain lithium metal at the fully discharged state, the thickness dn of the negative electrode is the thickness of the negative electrode current collector.
[0025] The space area S is defined by the areas Sd and sd as follows: S = Sd -sd. Accordingly, the thickness Y can be defined by the expression: Y = (S/Lp) x 0.5. The thickness Y is the thickness of the virtual space when one surface of the positive electrode faces one surface of the negative electrode with the separator therebetween.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.